Citation Nr: 0500890	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  03-25 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial evaluation in excess of 50 
percent for the service-connected post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
September 1970.

This appeal arose from a May 2003 rating action of the 
Detroit, Michigan, Department of Veterans Affairs (VA), 
Regional Office (RO).  In July 2003, a rating action was 
issued which awarded service connection for PTSD, granting it 
a 30 percent disability evaluation effective February 27, 
2003.  In March 2004, the veteran testified at a personal 
hearing at the RO.  In June 2004, a rating action was issued 
which increased the evaluation assigned to the service-
connected PTSD to 50 percent, effective February 27, 2003.


FINDINGS OF FACT

1.  A chronic right ear hearing loss disability resulting 
from service has not been demonstrated.

2.  A chronic left ear hearing loss disability resulting from 
service has been demonstrated.

3.  Tinnitus has not been shown to be related to the 
veteran's period of service.

4.  The veteran's PTSD is manifested by fair eye contact, 
some depression and a flattened affect, no impairment of 
thought processes, no hallucinations or delusions, flashbacks 
of Vietnam, normal speech, normal orientation, and no memory 
loss.




CONCLUSIONS OF LAW

1.  A chronic right ear hearing loss disability was not 
incurred in or aggravated by service, and a sensorineural 
hearing loss disability may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. § 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.385 (2004).

2.  A chronic left ear hearing loss disability was incurred 
in or aggravated by service, and a left sensorineural hearing 
loss disability may be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. § 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.385 (2004).

3.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. § 3.159 (2004).

4.  The criteria for an evaluation in excess of 50 percent 
for the service-connected PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, Diagnostic Code (DC) 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Veteran's Claims Assistance Act of 2000 (VCAA) was signed 
into law on November 9, 2000.  This has been codified at 
38 U.S.C.A. §§ 5103(a) and 5103A (West 2002).  The regulation 
implementing the statute can be found at 38 C.F.R. § 3.159.  
These laws require that, upon the receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously of record, that is necessary to substantiate the 
claim.  This notice shall indicate which portion of the 
information and evidence, if any, is to be provided by the 
claimant, and which portion, if any, is to be obtained by VA 
on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004).  VA must make reasonable 
efforts to assist the claimant in obtaining the relevant 
evidence, except that VA is not required to assist if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(1) and 
(2) (West 2002); 38 C.F.R. § 3.159(c).  

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2004).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2004).

In the instant case, the veteran has been provided with 
adequate notice pursuant to the above-noted regulations.  He 
was sent a "VCAA notice" letter in March 2003.  This 
informed him of the evidence and information that he needed 
to present in order to substantiate his claims; it also noted 
what information and evidence VA would obtain on his behalf.  
He was also provided with a statement of the case in July and 
September 2003, which included the laws and regulations 
related to the required notice.  He was also provided with an 
opportunity to present his case at a personal hearing in 
March 2004.  All relevant records were obtained and 
associated with the claims folder and he was examined by VA.  
Therefore, he has been provided with adequate notice of his 
rights pursuant to VCAA and the Board of Veterans' Appeals 
may proceed to the merits of the case.




Applicable laws and regulations

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002).

Service connection for a hearing loss disability may be 
granted if the disability results from disease or injury 
incurred in or aggravated by service, or if a sensorineural-
type hearing loss disability was demonstrated to a 
compensable degree within one year thereafter.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000 or 4,000 hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of frequencies 500, 1,000, 2,000, 3,000 or 4,000 
hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2004).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The rating criteria for evaluating psychoneurotic disorders 
is as follows:

100 percent:  total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own 
name;

70 percent:  Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships;

50 percent:  occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships;

30 percent:  occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events)

10 percent:  occupational and social impairment due 
to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational 
tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication; 

0 percent:  a mental condition has been formerly 
diagnosed, but symptoms are not severe enough 
either to interfere with occupational and social 
functioning or to require continuous medication.

38 C.F.R. Part 4, Code 9411 (2004).


Factual background


Hearing loss

The veteran's service medical records showed that his hearing 
was well within normal limits at the time of entrance into 
service in November 1966.  In May 1967, he complained of 
hearing loss.  A May 2, 1967 audiogram showed normal hearing, 
while another audiogram conducted on May 13, 1967 showed mild 
to moderate loss in the left ear and severe loss in the right 
ear.  The May 1970 separation examination again showed that 
his hearing was normal.

The veteran submitted a statement from his private physician 
dated November 1, 2002.  The physician stated that the 
veteran had complained of a hearing loss since service.  He 
stated that he had been exposed to jet engine noise and had 
used firearms in the service.  The examination of the ears 
was within normal limits, but the audiogram showed severe 
sensory neural hearing loss bilaterally and reduced speech 
discrimination.  The physician stated that "his hearing loss 
is very likely related to military service."

VA afforded the veteran an examination in April 2003.  He 
again reported his noise exposure in service and denied any 
significant post-service exposure.  He stated he was able to 
follow a normal conversation, which the examiner noted made 
the private examination report extremely suspect.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
15
25
LEFT
20
20
25
25
25

Speech audiometry revealed speech recognition ability of 92 
percent in each ear.  The examiner noted that these 
audiometric levels did not show any evidence of noise trauma.  
It was stated that the "test results do not support hearing 
loss related to military noise exposure."

The veteran's private physician submitted another statement 
dated September 18, 2003.  It was stated that "his hearing 
loss is as likely as not due to service related noise 
exposure.  There is no other reason why he might have this 
significant hearing loss from my history and examination."

The veteran then testified at a personal hearing in March 
2004.  He stated that he had a hearing loss, which was more 
pronounced on the right.  His private physician had told him 
that his hearing loss was related to his service.

Another VA examination was conducted in May 2004.  The 
examiner reviewed the veteran's service medical records, 
noting that there had been a shift in his hearing between his 
entrance and separation from service.  Private examinations 
had shown mild to moderate bilateral hearing loss.  He noted 
that he had trouble understanding speech, especially when 
there was background noise.  On the authorized audiological, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
20
25
LEFT
20
15
20
20
20

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 in the left ear.  There 
was some high level shift at 6 - 8,000 hertz, and that there 
had been a shift in hearing during service.  The examiner 
opined that the shift of the high frequency level made it at 
least as likely that the high level loss was due to service; 
however, it was noted that the levels did not meet VA's 
criteria for a hearing loss disability.




Tinnitus

The veteran's service medical records showed no complaints of 
tinnitus at the time of his entrance onto active duty in 
November 1966.  In May 1967, he complained of ringing in the 
right ear for the past six months.  The May 1970 separation 
examination was negative for any complaints of tinnitus.

In November 2002, the veteran's private physician noted that 
the veteran had complained of constant tinnitus.

VA examined the veteran in April 2003.  He stated that he had 
had tinnitus for 25 years.  However, it was stated that the 
low frequency of his complaints was not consistent with a 
history of noise exposure, but was more typical of a 
metabolic or vascular origin.  

The veteran testified at a personal hearing in March 2004.  
He stated that he had tinnitus.

VA reexamined the veteran in May 2004.  He reported having 
bilateral tinnitus, which was worse on the right.  He stated 
that it sounded like wind or a rumbling sound.  The examiner 
stated that "due to the low frequency nature of the 
tinnitus, it is unlikely that the tinnitus is related to the 
history of noise exposure."


PTSD

The veteran underwent a private psychological evaluation in 
February 2003.  He indicated that he was employed as a 
salesman, although he preferred to work alone, noting trouble 
with authority figures and co-workers.  He stated that he had 
difficulty staying asleep, and that he would wake up with his 
heart racing and suffering from night sweats.  He also 
complained of intrusive, involuntary thoughts of Vietnam and 
noted that the sound of helicopters caused flashbacks.  He 
had trouble trusting others, avoided reminders of the war and 
was often irritable.

VA afforded the veteran an examination in April 2003.  The 
mental status examination found that his speech was clear and 
was not pressured.  He had no psychomotor retardation.  Eye 
contact was intermittent throughout the examination.  He felt 
hopeless and helpless.  He was rational, logical, and 
displayed no thought disorders.  He did not complain of 
hallucinations or delusions.  The Global Assessment 
Functioning (GAF) Score was 65.  The examiner noted that the 
veteran was displaying some mild symptoms.

The veteran submitted June 2003 correspondence from the 
Veteran's Center.  It was noted that the veteran had 
intrusive thoughts and that he had frequent and disruptive 
memories.  Stimuli would trigger memories of the war; he 
stated that he attempted to avoid these reminders.  He 
avoided social interaction and had a lack of close, 
meaningful relationships.  He referred to panic attacks, 
night sweats, nightmares and hypervigilance.  

The Veteran's Center submitted further correspondence in 
October 2003.  It was noted that the veteran would tend to 
minimize his symptoms when he was around those he did not 
trust.  However, it was noted that he had classic symptoms of 
PTSD, such as frequent panic attacks, significant trouble 
sleeping, and difficulty concentrating.  He had anxiety and 
his thoughts would stray.  He would tend to try to control 
his environment through social withdrawal, avoidance and 
psychic numbing.  

Two different employers submitted correspondence in October 
and December 2003; both indicated that the veteran had 
trouble getting along at work because of his psychiatric 
symptoms.

The veteran testified at a personal hearing in March 2004.  
He stated that he had trouble with his marriage and that he 
had over 20 jobs since his discharge from service.  He noted 
trouble with authority and he complained of night sweats and 
nightmares.

VA examined the veteran in May 2004.  He stated that he was 
taking Trazadone and Prozac.  He had stopped alcohol use 
several years before and commented that he no longer used 
marijuana.  He complained of poor concentration and decreased 
energy.  He noted trouble sleeping and reported nightmares 
related to combat.  He stated that his symptoms had increased 
since he had stopped using alcohol and marijuana.  The mental 
status examination noted that he had fair eye contact 
throughout the examination, and that he appeared depressed, 
with a flattened affect.  There was no impairment in his 
thought processes or communication.  He denied having any 
hallucinations or delusions.  He described having flashbacks 
of Vietnam.  He was able to maintain his personal hygiene.  
He was oriented, with no memory loss, and with normal, 
relevant, and logical speech.  His GAF Score was 55.  


Analysis

Hearing loss

After a careful review of the evidence of record, it is found 
that entitlement to service connection for a right ear 
hearing loss is not warranted.  The record clearly shows that 
the veteran does appear to have a very high frequency hearing 
loss in the right ear at the 6,000 to 8,000 hertz levels.  
This shift in his hearing appeared to have begun in service.  
However, as noted above, for a hearing loss disability to 
exist, certain criteria must be met:  impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of frequencies 500, 1,000, 
2,000, 3,000 or 4,000 hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent. 

The Board is constrained by a mechanical application of the 
facts in this case to the applicable laws and regulations.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
Therefore, based on the above, it cannot be found that the 
veteran suffers from a right ear hearing loss that meets the 
criteria for a such a loss mandated by the regulations.  This 
ear does not show that the auditory threshold in any of the 
frequencies is 40 decibels or greater, or that at least three 
of the frequencies is 26 or greater or that the speech 
recognition score in this ear is less than 94 percent.  
Therefore, it is found that the preponderance of the evidence 
is against the veteran's claim for entitlement to service 
connection for a right ear hearing loss.  

However, the Board finds that service connection for a left 
ear hearing loss is justified.  Again, a shift in hearing in 
this ear was noted in the service medical records.  The VA 
examination of May 2004 showed that the Maryland CNC speech 
discrimination score was 92.  This level of speech 
discrimination shows the presence of a hearing loss 
disability for VA purposes.  Therefore, it is found that, 
after weighing all the evidence of record and after resolving 
any doubt in the veteran's favor, service connection for a 
left ear hearing loss disability is justified.


Tinnitus

After a careful review of the evidence of record, it is found 
that entitlement to service connection for tinnitus is not 
warranted.  It is noted that there was one notation of 
tinnitus in the service medical records.  The veteran 
complained in 2002 that he had suffered from this condition 
since his separation from service.  However, the veteran was 
afforded VA examinations in April 2003 and May 2004.  The 
examiner opined that the veteran's tinnitus was not related 
to his service and any noise exposure experienced therein.  
The examiner commented that the low frequency of the tinnitus 
was more consistent with a metabolic or vascular etiology and 
not noise exposure.

Therefore, it is determined that the preponderance of the 
evidence is against the veteran's claim for service 
connection for tinnitus.


PTSD

After a careful review of the evidence of record, it is found 
that entitlement to an evaluation in excess of 50 percent for 
the veteran's service-connected PTSD is not justified.  There 
is no indication in the record that the veteran's symptoms 
include such things as suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  His speech has been noted to be 
rational and logical.  He is able to work and maintains his 
relationship with his wife.  He maintains his personal 
hygiene.  He displays no spatial disorientation and he did 
not have unprovoked irritability with periods of violence; in 
fact, he referred to having a bad temper in the past tense.  
His GAF Score has been between 55 and 65, which suggests he 
has mild to moderate symptoms.  AMERICAN PSYCHIATRIC 
ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994) [hereinafter DSM- IV].  This 
evidence suggests that his PTSD is appropriately evaluated as 
50 percent disabling.

Therefore, it is found that the preponderance of the evidence 
is against the veteran's claim for an evaluation in excess of 
50 percent for the service-connected PTSD.




ORDER

Service connection for a right ear hearing loss is denied.

Service connection for a left ear hearing loss is granted.

Service connection for tinnitus is denied.

An evaluation in excess of 50 percent for the service-
connected PTSD is denied.



	                        
____________________________________________
	FRANK J. FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


